     Case 2:19-cv-01251-JCM-DJA Document 52 Filed 03/30/20 Page 1 of 2

 1   Nathan W. Kellum
     TN BAR #13482; MS BAR # 8813
 2   Center for Religious Expression
     699 Oakleaf Office Lane, Suite 107
 3
     Memphis, TN 38117
 4   (901) 684-5485 – telephone
     nkellum@crelaw.org
 5
     David J. Merrill
 6   Nevada Bar No.: 6060
     David J. Merrill, PC
 7
     10161 Park Run Drive, Suite 150
 8   Las Vegas, NV 89145
     Telephone: (702) 566-1935
 9   david@djmerrillpc.com
     Local Counsel
10

11   Attorneys for Plaintiff David LaVelle

12                                UNITED STATES DISTRICT COURT

13                                         DISTRICT OF NEVADA

14     DAVID LaVELLE,

15                            Plaintiff,

16            vs.                                        CASE NO. 2:19-cv-01251-JCM-DJA
17                                                            STIPULATION AND ORDER TO
       CITY OF LAS VEGAS, NEVADA; and
                                                              DISMISS WITH PREJUDICE
18     ROBERT BROWN, police officer with LAS                  DEFENDANT CITY OF LAS
       VEGAS METROPOLITAN POLICE                              VEGAS ONLY
19     DEPARTMENT in his official and individual
       capacities,
20
                              Defendants.
21

22
            Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and Local Rule 7-2,
23
     Plaintiff David LaVelle, and Defendant City of Las Vegas, by and through their counsel of
24
     record, hereby stipulate and respectfully request an Order dismissing this action with prejudice,
25

26   as to Defendant City of Las Vegas only, subject only to the terms and conditions of the parties’

27   settlement and release agreement.

28
     Case 2:19-cv-01251-JCM-DJA Document 52 Filed 03/30/20 Page 2 of 2

              This Court is respectfully asked to retain jurisdiction to enforce the settlement and release
 1
     agreement in this action (only if necessary).
 2

 3            It is further stipulated and agreed that the parties are to bear their own attorney’s fees and

 4   costs.
 5    DATED this 30th day of March, 2020.                DATED this 30th day of March, 2020.
 6    BRADFORD R. JERBIC                                 CENTER FOR RELIGIOUS EXPRESSION
 7    City Attorney

 8

 9    By: s/Philip R. Byrnes___                          By: s/ Nathan W. Kellum________
         PHILIP R. BYRNES                                   NATHAN W. KELLUM, ESQ.
10       Chief Litigation Counsel                           TN Bar No. 13482; MS Bar No. 8813
11       Nevada Bar No. 166                                 699 Oakleaf Office Lane, Suite 107
         495 South Main Street, Sixth Floor                 Memphis, TN 38117
12       Las Vegas, NV 89101                                Attorneys for Plaintiff
         Attorneys for City of Las Vegas
13

14
                                             IT IS SO ORDERED.
15
                                             Dated this ____30,
                                                    March    day2020.
                                                                 of _______, 2020.
16
17                                           _________________________________________
                                             UNITED STATES DISTRICT COURT JUDGE
18

19
20

21

22

23

24

25

26

27

28




                                                       −2−
